Exhibit 10.1

STOCK AND WARRANT PURCHASE AGREEMENT

by and among

COTELLIGENT, INC.

and

THE PURCHASERS
IDENTIFIED HEREIN

Dated as of February___, 2005

--------------------------------------------------------------------------------

  TABLE OF CONTENTS       Page ARTICLE I.     DEFINITIONS 1           1.1
Defined Terms 1 ARTICLE II.     SALE AND PURCHASE OF COMMON STOCK AND WARRANTS 3
          2.1 Sale and Purchase of Common Stock and Warrants 3 ARTICLE III.
    CLOSING 3           3.1 Closing 3           3.2 Deliveries by the Company at
the Closing 4           3.3 Deliveries by the Purchasers at the Closing 4
          3.4 Form of Documents and Instruments 4           3.5 Additional
Closings 4 ARTICLE IV.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY 4
          4.1 Organization of the Company 4           4.2 Capitalization 5
          4.3 Authority Relative to this Agreement 5           4.4 No Conflicts
6           4.5 Exemption from Registration 6           4.6 Litigation 6
          4.7 SEC Reports and Financial Statements 6           4.8 Governmental
and Other Approvals 7           4.9 No Brokers 7 ARTICLE V.     REPRESENTATIONS,
WARRANTIES AND AGREEMENTS OF purchasers 7           5.1 Purchase for Investment
7           5.2 No Brokers 8 ARTICLE VI.     COVENANTS 9           6.1 Legend 9
          6.2 Shares Issuable Upon Exercise 10 ARTICLE VII.     REGISTRATION
RIGHTS 10           7.1 Registration 10           7.2 Temporary Suspension of
Use of Registration Statement 10

i

--------------------------------------------------------------------------------

          7.3 Registration Procedures 11           7.4 Expenses of Registration
12           7.5 Indemnification by Company 12           7.6 Indemnification by
Offering Holders 13           7.7 Notification of Certain Events 13
          7.8 Indemnification Procedures 13           7.9 Rule 144 14 ARTICLE
VIII.     MISCELLANEOUS 14           8.1 Assignment 14           8.2 Notices 14
          8.3 Choice of Law 15           8.4 Counterparts 15           8.5
Invalidity 15           8.6 Headings 16           8.7 Severability 16

SCHEDULES AND EXHIBITS

Schedule 1 – List of Purchasers
Exhibit A – Form of Warrant

ii

--------------------------------------------------------------------------------

STOCK AND WARRANT PURCHASE AGREEMENT

        This Stock and Warrant Purchase Agreement, dated as of February__, 2005
, is made by and among Cotelligent, Inc., a Delaware corporation (the
“Company”), and each of the persons or entities set forth on Schedule 1 hereto
(each, a “Purchaser” and collectively, the “Purchasers”).

RECITALS

        WHEREAS, the Company desires to sell to the Purchasers, and the
Purchasers desire to purchase from the Company, an aggregate of _________ shares
(the “Shares”) of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) and warrants to purchase an additional ________ shares of Common
Stock (the “Warrant Shares”).

        NOW, THEREFORE, in consideration of the mutual covenants and premises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:


ARTICLE I.
DEFINITIONS

1.1   Defined Terms. As used herein, the terms below shall have the following
meanings:

        “Affiliate” shall mean with respect to any Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, a Person
shall be deemed to be “controlled by” another Person if such latter Person
possesses, directly or indirectly, power either to direct or cause the direction
of management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.

        “Agreement” means this Purchase Agreement, together with all schedules
attached hereto.

        “Board of Directors” means the Board of Directors of the Company as of
the date of this Agreement.

        “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks are required or permitted to close in the State of New York
or the State of California.

        “Closing” has the meaning set forth in Section 3.1 of this Agreement.

        “Closing Date” has the meaning set forth in Section 3.1 of this
Agreement.

        “Commission” means the Securities and Exchange Commission.

1

--------------------------------------------------------------------------------

        “Common Stock” has the meaning set forth in the Recitals.

        “Company” has the meaning set forth in the Introductory Paragraph.

        “DGCL” means the Delaware General Corporation Law, as amended from time
to time.

        “Encumbrance” means any claim, lien, pledge, option, charge, easement,
security interest, right-of-way, encumbrance or other rights of third parties,
and, with respect to any securities, any agreements, understandings or
restrictions affecting the voting rights or other incidents of record or
beneficial ownership pertaining to such securities.

        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

        “Governmental Authority” shall mean any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States or any
foreign jurisdiction.

        “Material Adverse Effect” shall mean any event or condition that has
had, or could reasonably be expected to have, a material adverse change or
effect on the business, assets, properties, performance, operations or financial
condition of the Company and its subsidiaries, taken as a whole; provided,
however, that in no event shall any of the following, alone or in combination,
be deemed to constitute, nor shall any of the following be taken into account in
determining whether there has been or will be, a Material Adverse Effect: (i)
any change or effect that results or arises from changes affecting any of the
industries in which the Company operates generally or the United States economy
generally; or (ii) any change or effect that results or arises from changes
affecting general worldwide economic or capital market conditions.

        “Person” shall mean any natural person, corporation, division of a
corporation, partnership, limited liability partnership, limited liability
company, trust, joint venture, association, company, estate, unincorporated
organization or government or any agency or political subdivision thereof.

        “Private Placement Legend” has the meaning set forth in Section 6.1 of
this Agreement.

        “Purchase Price” has the meaning set forth in Section 2.1 of this
Agreement.

        “Purchaser” or “Purchasers” has the meaning set forth in the
Introductory Paragraph.

        “Securities Act” shall mean the Securities Act of 1933, as amended,
including the rules and regulations promulgated thereunder.

        “SEC Reports” has the meaning set forth in Section 4.7 of this
Agreement.

2

--------------------------------------------------------------------------------

        “Shares” has the meaning set forth in the Recitals.

        “Transaction” means, taken together, the transactions contemplated under
this Agreement.

        “Transfer Agent” means the EquiServe Trust Company, N.A..

        “Warrant” has the meaning set forth in Section 2.1 of this Agreement.

        “Warrant Shares” has the meaning set forth in the Recitals.


ARTICLE II.
SALE AND PURCHASE OF COMMON STOCK AND WARRANTS

2.1   Sale and Purchase of Common Stock and Warrants.

(a)              Subject to the terms and conditions hereof and in reliance upon
the representations and warranties of the Purchasers and the Company contained
herein or made pursuant hereto, the Company agrees to sell to each of the
Purchasers, and each Purchaser severally agrees to purchase from the Company on
the Closing Date, the number of shares of Common Stock set forth opposite such
Purchaser’s name on Schedule 1 hereto at a purchase price of $0.10 per share
(the “Purchase Price”). In connection with the sale by the Company to Purchaser
of the shares of Common Stock set forth opposite such Purchaser’s name on
Schedule 1 hereto, the Company shall issue to each Purchaser a warrant (the
“Warrant”) in the form of Exhibit A hereto to purchase the number of Warrant
Shares set forth opposite such Purchaser’s name on Schedule 1 hereto, it being
agreed and understood that each Purchaser shall receive a Warrant representing
the right to purchase one Warrant Share for every Share purchased hereunder.


(b)              Upon the issuance of the Shares hereunder, and consistent with,
pursuant to and subject to the Company’s existing Rights Agreement, dated as of
September 24, 1997, as amended by Amendment No. 1 to Rights Agreement, dated as
of June 13, 2002 (as the same may be amended from time to time, the “Rights
Agreement”), between the Company and EquiServe Trust Company, N.A. (as successor
to BankBoston N.A.), as rights agent, one right issuable pursuant to the Rights
Agreement or any other right issued in substitution thereof (a “Company Right”)
shall be issued together with and shall attach to each Share issued pursuant to
the terms and conditions of this Agreement, unless the Company Rights shall have
expired or been redeemed prior to the Closing Date.



ARTICLE III.
CLOSING

3.1   Closing. The closing of the transactions contemplated herein (the
“Closing”) shall occur concurrently with the execution of this Agreement (the
date on which the Closing occurs is referred to herein as the “Closing Date”) at
the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York
10178, unless the parties hereto otherwise agree.

3

--------------------------------------------------------------------------------

3.2   Deliveries by the Company at the Closing. At the Closing, the Company
shall issue and deliver to the Purchasers:

(a)              certificates evidencing the Shares and Warrants in the name of
the Purchasers in the respective amounts set forth on Schedule 1 hereto,
provided,that, if a certificate for the Shares is not delivered to any Purchaser
at the Closing, the Company will deliver to such Purchaser evidence of a written
direction to the Transfer Agent instructing the Transfer Agent to deliver such
certificate to such Purchaser within five (5) Business Days of the Closing Date
and such written direction shall satisfy the Company’s obligation under this
Section 3.2(a) with respect to such Purchaser; and


(b)              all such other documents and instruments as contemplated by
this Agreement as the Purchasers or their counsel shall reasonably request to
consummate or evidence the Transaction.


3.3   Deliveries by the Purchasers at the Closing. At the Closing, each
Purchaser shall deliver to the Company:

(a)              the Purchase Price for the Shares and Warrants being purchased
by such Purchaser, with such payment to be made by check made payable to the
Company or by wire transfer of immediately available funds to the account
designated in writing by the Company to such Purchaser at least one Business Day
prior to Closing; and


(b)              all such other documents and instruments as contemplated by
this Agreement as the Company or its counsel shall reasonably request to
consummate or evidence the Transaction.


3.4   Form of Documents and Instruments. All of the documents and instruments
delivered at the Closing shall be in form and substance, and shall be executed
and delivered, in a manner reasonably satisfactory to the parties’ respective
counsel.

3.5   Additional Closings. Each Purchaser acknowledges that the Company may, but
is not obligated, to sell from time to time additional shares of Common Stock
and warrants to purchase additional shares of Common Stock pursuant to stock and
warrant purchase agreements substantially the form of this Agreement. The
closings under any such stock and warrant purchase agreements shall occur from
time to time at the discretion of the Company.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchasers as follows:

4.1   Organization of the Company. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business and is in good standing in all jurisdictions
where either (i) the nature of its properties or business so requires or
(ii) the failure to be in good standing could reasonably be expected to have a
Material Adverse Effect. The Company has the corporate power and authority to
(a) own, lease, and operate its properties and to carry on its business as
presently being, or as now intended to be, or as now intended to be, conducted
and (b) to execute, deliver and perform its obligations under this Agreement and
any other documents contemplated hereby to which it is or will be a party.

4

--------------------------------------------------------------------------------

4.2   Capitalization. The authorized capital stock of the Company consists of
(i) 100,000,000 shares of Common Stock and (ii) 500,000 shares of preferred
stock, par value $0.01 per share (“Preferred Stock”). As of June 30, 2004,
24,861,621 shares of the Common Stock were issued and outstanding. As of June
30, 2004, no shares of Preferred Stock were issued or outstanding. As of June
30, 2004, options to purchase 2,680,170 shares of Common Stock were outstanding
pursuant to the Company’s 1995 Long-Term Incentive Plan, the Company’s 1998
Long-Term Incentive Plan and the Company’s 2000 Long-Term Incentive Plan
(collectively, the “Incentive Plans”). As of June 30, 2004, warrants to purchase
5,339,803 shares of Common Stock were outstanding. Except as set forth in the
immediately preceding two sentences, no shares of capital stock, options,
warrants, convertible securities or any other equity securities of the Company
are issued or outstanding except as set forth in the SEC Reports and except for
the Company Rights. Under the Rights Agreement, until the distribution date, (a)
the Company Rights will be evidenced (subject to the provisions of Sections 3(b)
and 3(c) thereof) by the certificates for Common Stock registered in the names
of the holders of thereof (which certificates shall also be deemed to be Rights
Certificates, as such term is defined in the Rights Agreement) and not by
separate Rights Certificates and (b) the right to receive Rights Certificates
will be transferable only in connection with the transfer of Common Stock. All
of the outstanding shares of the Company’s respective capital stock have been
duly authorized and validly issued and are fully paid and nonassessable. All
shares of Common Stock subject to issuance as aforesaid, upon issuance on the
terms and conditions specified in the instruments pursuant to which they are
issuable, shall, and the shares of Common Stock to be issued pursuant to this
Agreement will be, duly authorized, and upon payment of the Purchase Price with
respect to the Shares and upon payment of the exercise price with respect to the
Warrant Shares, will be validly issued, fully paid and nonassessable. All of the
outstanding shares of capital stock of each of the Company’s subsidiaries is
duly authorized, validly issued, fully paid and nonassessable and all such
shares are owned by the Company or another subsidiary free and clear of all
security interests, liens, claims, pledges, agreements, limitations in the
Company’s voting rights, charges or other encumbrances of any nature whatsoever.
As of the date hereof, other than as set forth above, the Company has no other
securities authorized, reserved for issuance, issued or outstanding.

4.3   Authority Relative to this Agreement. The Company has all necessary
corporate power and authority to execute and deliver this Agreement, and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby has
been duly and validly authorized by all necessary corporate action on the part
of the Company, and no other corporate proceedings on the part of the Company
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by the Purchasers, constitutes a legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting creditors’ rights generally and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

5

--------------------------------------------------------------------------------

4.4   No Conflicts. The execution and delivery by the Company of this Agreement
the performance by the Company of its obligations under this Agreement and the
consummation of the transactions contemplated hereby do not and will not (i)
conflict with, or constitute a default under, any material Contract to which the
Company is a party, (ii) result in a violation of the Company’s organizational
documents, or any order, judgment or decree of any court or Governmental
Authority having jurisdiction over the Company or any of its assets or
properties or (iii) result in, or require, the creation or imposition of any
Encumbrance upon any of the assets or properties of the Company.

4.5   Exemption from Registration. Assuming the accuracy on the date hereof and
on the Closing Date of the representations and warranties of each Purchaser set
forth in Article V below, the issuance and the sale of the Shares and the
Warrants to the Purchasers hereunder are exempt from the registration
requirements of the Securities Act.

4.6   Litigation. There are no actions, suits, proceedings or investigations
pending, or to the knowledge of the Company, threatened, against or affecting
the Company, except for those that could not reasonably be expected to have
either individually or in the aggregate a Material Adverse Effect on the
Company. The Company is not in default with respect to any order, writ,
injunction, judgment, decree or rule of any Governmental Authority, except for
such defaults that could not reasonably be expected to have either individually
or in the aggregate a Material Adverse Effect on the Company.

4.7   SEC Reports and Financial Statements.

(a)              The Company has filed all forms, reports and documents required
to be filed by it pursuant to Section 13 or Section 15(d) of the Exchange Act
within the last 12 months on a timely basis or has received a valid extension of
time for filing. The Company has made available to the Purchasers the Company’s
(i) Annual Report on Form 10-K for the fiscal year ended December 31, 2003, (ii)
Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2004 and
(iii) Quarterly Report on Form 10-Q for the quarter ended June 30, 2004
(collectively the “SEC Reports”). The SEC Reports complied as to form in all
material respects with the rules and regulations of the Commission under the
Exchange Act on the date of filing and as of such date (or if amended or
superseded by a filing prior to the date of this Agreement, on the date of such
filing) did not contain any untrue statement of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(b)              Each of the consolidated financial statements (including, in
each case, any related notes thereto) (the “Financial Statements”) contained in
the SEC Reports (i) was prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved (except as may be expressly described in the notes thereto) and
(ii) fairly presents in all material respects the consolidated financial
position of the Company as at the respective dates thereof and the consolidated
results of its operations and cash flows for the periods indicated.


6

--------------------------------------------------------------------------------

4.8   Governmental and Other Approvals. All authorizations, approvals, orders,
consents, licenses, registrations or filings from or with any Governmental
Authority required for the execution, delivery and performance by the Company of
this Agreement has been duly obtained or made, and are in full force and effect,
and if any further authorizations, approvals, orders, consents, licenses,
registrations or filings should hereafter become necessary, the Company shall
obtain or make all such authorizations, approvals, orders, consents, licenses,
registrations or filings.

4.9   No Brokers. The Company has not employed, and is not subject to the valid
claim of, any broker, finder, consultant or other intermediary in connection
with the transactions contemplated by this Agreement who might be entitled to a
fee or commission from the Company in connection with the transactions
contemplated by this Agreement. However, the Company may pay commissions and
finders fees to those who have assisted it in finding investors for the
transactions contemplated by this Agreement.


ARTICLE V.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF PURCHASERS

        Each Purchaser, severally and not jointly, hereby represents and
warrants, solely as to such Purchaser and not as to any other Purchaser, to the
Company as follows:

5.1   Purchase for Investment.

(a)              Such Purchaser is acquiring the Shares and Warrants and will
acquire the Warrant Shares solely by and for his, her or its own account, for
investment purposes only and not for the purpose of resale or distribution; and
such Purchaser has no contract, undertaking, agreement or arrangement with any
Person to sell, transfer, distribute, fractionalize, pledge, or otherwise
dispose of to such Person or anyone else any Shares, Warrants or Warrant Shares;
and such Purchaser has no present plans or intentions to enter into any such
contract, undertaking or arrangement.


(b)              Such Purchaser has all necessary power and authority to acquire
the Shares and Warrants and will have all necessary power and authority to
acquire the Warrant Shares and such acquisitions will not contravene any law,
rule or regulation binding on him, her or it or any investment guideline or
restriction applicable to him, her or it.


(c)              No consent, approval, order or authorization of, or
declaration, filing or registration with, any Government Authority or third
party is required to be obtained or made by such Purchaser in connection with
the execution and delivery by such Purchaser of this Agreement or the
consummation of the transactions contemplated hereby (including, without
limitation such Purchaser’s acquisition of Shares, Warrants or Warrant Shares).


(d)              Such Purchaser acknowledges that (i) he, she or it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act; (ii) he, she or it has such knowledge and experience
in financial and business matters in general that it has the capacity to
evaluate the merits and risks of an investment in the Shares, Warrants


7

--------------------------------------------------------------------------------

  and Warrant Shares and to protect his, her or its own interest in connection
with an investment in the Shares, Warrants and Warrant Shares; (iii) he, she or
it is able to bear the economic risk of his, her or its investment in the
Shares, Warrants and Warrant Shares for an indefinite period of time; (iv) the
Company has made available to him, her or it the opportunity to evaluate the
merits and risks of his, her or its investment in the Company; (v) he, she or it
has been afforded access to information about the Company and the opportunity to
ask questions of, and to receive answers from, officers and directors of the
Company concerning the Company, its business and financial condition and any
other matters relating to the operation of the Company and the offering of the
Shares, Warrants and Warrant Shares; (vi) he, she or it has not purchased the
Shares or Warrants as a result of any general solicitation or advertising (as
those terms are used in Regulation D of the Securities Act), including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
seminar or meeting who’s attendees have been invited by general solicitation or
general advertising and (vii) he, she or it is not relying on any communication
(written or oral) of the Company, other than those written representations in
this Agreement, as investment advice or as a recommendation to purchase the
Shares and Warrants.


(e)              Such Purchaser understands that the Shares, the Warrants and
the Warrant Shares have not been registered under the Securities Act or the
securities laws of any State. Such Purchaser agrees and represents that he, she
or it will not voluntarily sell, assign, pledge or otherwise dispose of any
Shares, Warrants, Warrant Shares or any portion thereof unless, there is
delivered to the Company evidence, satisfactory to the Company, which may
include an opinion of counsel reasonably acceptable to the Company, to confirm
that such Shares, Warrants or Warrant Shares may be legally sold or disposed of
without registration or qualification under the applicable state or federal
statutes, or the Shares, Warrants or Warrant Shares, as the case may be, shall
have been so registered or qualified and an appropriate registration statement
shall then be in effect; the Purchaser understands that the certificates
representing the Shares, Warrants and Warrant Shares will bear a Private
Placement Legend (as defined below) containing the foregoing restriction.


(f)              Such Purchaser is fully aware that the Shares, Warrants and
Warrant Shares are being issued and sold to the Purchaser in reliance upon the
exemption provided for in Section 4(2) of the Act and Rule 506 promulgated
thereunder and similar exemptions provided under state securities laws on the
grounds that no public offering is involved and that the representations,
warranties and agreements set forth in this Agreement are essential to the
claiming of such exemptions.


(g)              Nothing in this Article V shall limit or modify the
representations and warranties of the Company in Article IV of this Agreement or
the right of the Purchasers to rely thereon.


5.2   No Brokers. Such Purchaser has not employed, and is not subject to the
valid claim of, any broker, finder, consultant or other intermediary in
connection with the transactions contemplated by this Agreement who is entitled
to a fee or commission in connection with the transactions contemplated by this
Agreement.

8

--------------------------------------------------------------------------------


ARTICLE VI.
COVENANTS

6.1   Legend. Each Purchaser agrees to the placement on certificates
representing Shares, Warrants and Warrant Shares of a legend (the “Private
Placement Legend”) substantially as set forth below:

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.


(a)              The Private Placement Legend shall be removed from any such
certificate if (i) the securities represented thereby are sold pursuant to an
effective registration statement under the Securities Act, (ii) there is
delivered to the Company such satisfactory evidence, which may include an
opinion of counsel, as reasonably may be requested by the Company, to confirm
that neither such legend nor the restrictions on transfer set forth therein are
required to ensure that transfers of such securities will not violate the
registration and prospectus delivery requirements of the Securities Act, or
(iii) the securities represented thereby may be resold pursuant to Rule 144(k)
promulgated under the Securities Act.


(b)             The certificates representing the Shares shall also bear a
legend substantially as set forth below:


  THIS CERTIFICATE ALSO EVIDENCES A BENEFICIAL INTEREST IN AND ENTITLES THE
HOLDER HEREOF TO CERTAIN RIGHTS AS SET FORTH IN THE RIGHTS AGREEMENT BETWEEN
COTELLIGENT, INC. (THE “COMPANY”) AND EQUISERVE TRUST COMPANY, N.A. (AS
SUCCESSOR TO BANKBOSTON, N.A.) (THE “RIGHTS AGENT”), DATED AS OF SEPTEMBER 24,
1997, AS AMENDED BY AMENDMENT NO. 1 TO RIGHTS AGREEMENT, DATED AS OF JUNE 13,
2002 (THE “RIGHTS AGREEMENT”), AND AS THE SAME MAY BE AMENDED FROM TIME TO TIME,
THE TERMS OF WHICH ARE HEREBY INCORPORATED HEREIN BY REFERENCE AND A COPY OF
WHICH IS ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY. UNDER CERTAIN
CIRCUMSTANCES, AS SET FORTH IN THE RIGHTS AGREEMENT, SUCH RIGHTS WILL BE
EVIDENCED BY SEPARATE CERTIFICATES AND BENEFICIAL INTERESTS THEREIN WILL NO
LONGER BE EVIDENCED BY THIS CERTIFICATE. THE COMPANY WILL MAIL TO THE HOLDER OF
THIS CERTIFICATE A COPY OF THE RIGHTS AGREEMENT, AS IN EFFECT ON THE DATE OF


9

--------------------------------------------------------------------------------

  MAILING, WITHOUT CHARGE, PROMPTLY AFTER RECEIPT OF A WRITTEN REQUEST THEREFOR.
UNDER CERTAIN CIRCUMSTANCES SET FORTH IN THE RIGHTS AGREEMENT, RIGHTS ISSUED TO,
OR HELD BY, ANY PERSON WHO IS, WAS OR BECOMES AN ACQUIRING PERSON OR ANY
AFFILIATE OR ASSOCIATE THEREOF (AS SUCH TERMS ARE DEFINED IN THE RIGHTS
AGREEMENT), WHETHER CURRENTLY HELD BY OR ON BEHALF OF SUCH PERSON OR BY ANY
SUBSEQUENT HOLDER, MAY BECOME NULL AND VOID.


(c)              No other legends shall be placed on such certificates without
the consent of the Purchasers.


6.2   Shares Issuable Upon Exercise. The Company shall reserve and keep
available, out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Warrants, the full number of shares of
Common Stock as shall from time to time be sufficient to effect the exercise of
Warrants from time to time outstanding.


ARTICLE VII.
REGISTRATION RIGHTS

7.1   Registration. As promptly as reasonably practicable after the first
anniversary of the Closing Date, the Company shall use its commercially
reasonable efforts to prepare and file with the Commission on one occasion, a
registration statement and such other documents as may be necessary in the
advice of counsel for the Company, and use its commercially reasonable efforts
to have such registration statement declared effective in order to comply with
the provisions of the Securities Act so as to permit (i) the registered resale
of the Warrants and the exercise of the Warrants for Warrant Shares by any
person to whom the Warrants are resold pursuant to such resale registration and
(ii) the registered resale of the Shares and the Warrant Shares for a period of
one (1) year following the date on which the registration statement is declared
effective by each and every holder of Shares and Warrants sold in the Offering
(the “Offering Securities”) who desires to register the resale of their shares.
Within five (5) business days after the first anniversary of the Closing Date,
the Company shall give each holder of Offering Securities notice at the address
of such holder appearing on the register and transfer records of Company of the
Company’s intention to register the resale of such Offering Securities. The
obligations of the Company to give such notice shall be limited to the
Purchasers. Purchasers who desire to register the resale of their shares are
referred to herein as “Offering Holders.”

7.2   Temporary Suspension of Use of Registration Statement. Notwithstanding the
foregoing provisions of this Article VII, the Company may voluntarily suspend
the effectiveness of any such registration statement for a limited time, which
in no event shall be longer than 60 consecutive or non-consecutive days in any
12-month period, if the Company has been advised by counsel or underwriters to
the Company that the offering of any Offering Securities pursuant to the
registration statement would materially adversely affect, or would be improper
in view of (or improper without disclosure in a prospectus), a proposed
financing, a reorganization,recapitalization, merger,consolidation, or similar
transaction

10

--------------------------------------------------------------------------------

involving the Company. If any event occurs that would cause the registration
statement to contain a material misstatement or omission or not to be effective
and usable during the period that such registration statement is required to be
effective and usable, the Company shall promptly file an amendment to the
registration statement and use its commercially reasonable efforts to cause such
amendment to be declared effective as soon as practicable thereafter. Within
five (5) business days after the first anniversary of the Closing Date, the
Offering Holders shall furnish promptly to the Company such information
regarding their holdings and the proposed manner of distribution thereof as
shall be required in connection with any such registration statement and shall
continue to furnish promptly to the Company any subsequent information required
to be disclosed in order to make any previously furnished information not
materially misleading. Notwithstanding any provision contained herein to the
contrary, the Company’s obligation to include, or continue to include, Offering
Securities in any such registration statement under this Article VII shall
terminate to the extent such shares may be freely sold under Rule 144(k)
promulgated under the Securities Act.

7.3   Registration Procedures. If and whenever the Company is required by the
provisions of this Agreement to use its commercially reasonable efforts to
effect the registration of the Offering Securities under the Securities Act for
the account of an Offering Holder, the Company will, as promptly as possible:

(a)              prepare and file with the SEC a registration statement with
respect to such securities and use its commercially reasonable efforts to cause
such registration statement to become and remain effective;


(b)              prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective and to comply
with the requirements of the Securities Act and the rules and regulations
promulgated by the SEC thereunder relating to the sale or other disposition of
the securities covered by such registration statement;


(c)              furnish to each Offering Holder such numbers of copies of a
prospectus complying with the requirements of the Securities Act, and such other
documents as such Offering Holder may reasonably request in order to facilitate
the public sale or other disposition of the Offering Securities owned by such
Offering Holder, but such Offering Holder shall not be entitled to use any
selling materials other than a prospectus;


(d)              use its commercially reasonable efforts to register or qualify
the securities covered by such registration statement under the state securities
laws as any Offering Holder shall reasonably request, and do any and all such
other acts and things as may be necessary or advisable to enable such Offering
Holder to consummate the public sale or other disposition of the Offering
Securities owned by such Offering Holder in such states; provided, however, that
the Company shall not be obligated to register or qualify such securities in any
jurisdiction in which such registration or qualification would require the
Company to qualify as a foreign corporation or file any general consent to
service of process where it is not then so qualified or has not theretofore so
consented; and


11

--------------------------------------------------------------------------------

(e)              provide a transfer agent for the Common Stock not later than
the effective date of the applicable registration statement.


7.4   Expenses of Registration. Except as provided below in this Article VII,
the expenses incurred by the Company in connection with action taken by the
Company to comply with this Article VII, including, without limitation, all
registration and filing fees, printing and delivery expenses, accounting fees,
fees and disbursements of counsel to the Company, consultant and expert fees,
premiums for liability insurance, if applicable, obtained in connection with a
registration statement filed to effect such compliance, if applicable, and all
expenses, including counsel fees, for complying with state securities laws,
shall be paid by the Company. All fees and disbursements of any counsel,
experts, or consultants employed by any Offering Holder shall be borne by such
Offering Holder. The Company shall not be obligated in any way in connection
with any registration pursuant to this Article VII, for any selling commissions
or discounts payable to any underwriter or broker for securities to be sold by
such Offering Holder. It shall be a condition precedent to the obligation of the
Company to take any action pursuant to this Article VII that the Company shall
have received an undertaking satisfactory to it from each Offering Holder to pay
all expenses required to be borne by such Offering Holder and to furnish or
cause to be furnished to the Company, specifically for use in the preparation of
the registration statement and prospectus, written information concerning (i)
the securities held by such Offering Holder and any underwriter of such
securities, (ii) the intended method of disposition thereof and (iii) any
additional information or documentation as the Company shall reasonably request
and as may be required by administrators of the Securities Act or state
securities laws in connection with the action to be taken by the Company
hereunder pursuant to such registration.

7.5   Indemnification by Company. To the extent permitted by law, the Company
will indemnify and hold harmless each Offering Holder, its officers, directors
and each underwriter of such securities, and any person who controls such
Offering Holder or underwriter within the meaning of Section 15 of the
Securities Act, against all claims, actions, losses, damages, liabilities and
expenses, joint or several, to which any of such persons may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement of
any material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission to state therein a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and will promptly reimburse such
Offering Holder, its officers, directors and each underwriter of such
securities, and each such controlling person or entity for any legal and any
other expenses reasonably incurred by such Offering Holder, such underwriter, or
such controlling person or entity in connection with investigating or defending
any such loss, action, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or action arises out of or is based upon an
untrue statement or omission made in such registration statement, preliminary
prospectus or prospectus, or such amendment or supplement in reliance upon and
in conformity with written information furnished to the Company by such Offering
Holder or such underwriter specifically for use in the preparation thereof, and
provided further, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage or liability or action arises
out of or is based upon an untrue statement or omission made in any preliminary

12

--------------------------------------------------------------------------------

prospectus or final prospectus if (i) such Offering Holder failed to send or
deliver a copy of the final prospectus or prospectus supplement with or prior to
the delivery of written confirmation of the sale of the Offering Securities and
(ii) the final prospectus or prospectus supplement would have corrected such
untrue statement or omission.

7.6   Indemnification by Offering Holders. In the event of any registration of
any securities under the Securities Act pursuant to this Article VII, each
Offering Holder will, or will furnish the written undertaking of such other
person or entity as shall be acceptable to the Company to, indemnify and hold
harmless the Company, its officers, directors and any person who controls the
Company within the meaning of Section 15 of the Securities Act, its agents,
counsel and accountants, against any losses, claims, damages, liabilities, or
actions, joint or several, to which the Company, its officers, directors, such
controlling person or entity or its agents, counsel and accountants, may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities, or actions arise out of or are based upon any untrue
statement of any material fact contained in any registration statement under
which such securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent and only to the extent that any such loss, claim, damage, liability, or
action arises out of or is based upon an untrue statement or omission made in
such registration statement, preliminary prospectus or prospectus or such
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Offering Holder or any underwriter
of such Offering Holder’s securities specifically for use in the preparation
thereof, and will promptly reimburse the Company, its officers, directors and
any person who controls the Company within the meaning of Section 15 of the
Securities Act and its agents, counsel and accountants in connection with
investigating or defending any such loss, action, claim, damage, liability or
action; provided, however, that the aggregate amount which any such Offering
Holder shall be required to pay pursuant to this Section 7.6 shall be limited to
the dollar amount of the gross proceeds received by such Offering Holder upon
the sale of the Shares or Warrant Shares pursuant to the registration statement
giving rise to such claim. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company, its
officers, directors and any person who controls the Company within the meaning
of Section 15 of the Securities Act, and shall survive the transfer of the
Shares by such Offering Holder.

7.7   Notification of Certain Events. At any time when a prospectus relating to
the Offering is required to be delivered under the Securities Act, the Company
will promptly notify the Offering Holder of the happening of any event, upon the
notification or awareness of such event by an executive officer of the Company,
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of material fact or omits to state
a material fact necessary to make the statements therein, in the light of the
circumstances then existing, not misleading.

7.8   Indemnification Procedures. Any party entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (which consent may not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim.

13

--------------------------------------------------------------------------------

7.9   Rule 144. With a view to making available to the Offering Holder the
benefits of Rule 144 promulgated under the Securities Act, the Company agrees
that it will use its commercially reasonable efforts to maintain registration of
its shares represented by Common Stock under Section 12 or 15 of the Exchange
Act and to file with the SEC in a timely manner all reports and other documents
required to be filed by an issuer of securities registered under the Exchange
Act so as to maintain the availability of Rule 144 promulgated under the
Securities Act. Upon the request of any record owner, the Company will deliver
to such owner a written statement as to whether it has complied with the
reporting requirements of Rule 144 promulgated under the Securities Act.


ARTICLE VIII.
MISCELLANEOUS

8.1   Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by (i) the Company without the prior written consent
of each of the Purchasers and (ii) any Purchaser without the prior written
consent of the Company. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their permitted
respective successors and assigns, and no other Person shall have any right,
benefit or obligation hereunder.

8.2   Notices. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to the other
shall be in writing and delivered by hand-delivery, registered first-class mail,
telex, telecopier, or air courier guaranteeing overnight delivery, as follows:

   If to the Company:

  Cotelligent, Inc.
655 Montgomery Street, Suite 1000
San Francisco, California 94111
Attention: James R. Lavelle
Telephone: (415) 477-9900
Facsimile: (415) 399-0756


14

--------------------------------------------------------------------------------

        With a copy to:

  Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention: David W. Pollak, Esq.
Telephone: (212) 309-6000
Facsimile: (212) 309-6001


   If to any Purchaser:

        At the address set forth below such Purchaser’s name on Schedule 1
hereto.

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other.

        All such notices, requests, instructions or other documents shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; when receipt is acknowledged by addressee, if by telecopier
transmission; and on the next Business Day if timely delivered to a nationally
recognized courier guaranteeing overnight delivery.

8.3   Choice of Law. This Agreement shall be construed, interpreted and the
rights of the parties determined in accordance with the internal laws of the
State of New York. Each of the parties to this Agreement hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and the United States of America located in the County
of New York for any action or proceeding arising out of or relating to this
Agreement (and agrees not to commence any action or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in Section 8.2 hereof shall be effective service of process for any action or
proceeding brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any action or proceeding arising out of this Agreement in the courts of
the State of New York or the United States of America located in the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

8.4   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.5   Invalidity. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such instrument.

8.6   Headings. The headings of the Articles and Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

15

--------------------------------------------------------------------------------

8.7   Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable the remainder of such provision in any
other jurisdiction.

[Signature Pages to Follow]

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first above written.

COTELLIGENT, INC.


BY:
     ——————————————
Name:
Title:


PURCHASERS:


——————————————
Name:


——————————————
By:
     ——————————————
     Name:
     Title:
